DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Chuxi Yang , Yan Zhao, and Shigang Wang, “Deep Image Compression in the Wavelet Transform Domain Based on High Frequency Sub-Band Prediction”, IEEE Access, April 2019) hereinafter Yang.
Regarding claim 1, 
Yang teaches an encoding apparatus comprising: one or more processors that execute a program comprising instructions that cause, when executed by the one or more processors, the one or more processors to function as (“Encoding, Fig. 1”).
a decomposition unit configured to generate low-frequency component sub-band data and high-frequency component sub-band data from image data (DWT, Fig. 1 to generate LF sub-band and HF sub-bands); 
a generation unit configured to generate, from low-frequency component sub-band data generated from first image data by the decomposition unit, second image data that has a same resolution as that of the first image data (Prediction, Fig. 1; x(ll) can be used to make predictions for x(h); Section III C. PREDICTION OF HIGH FREQUENCY SUB-BANDS). The predicted HF sub-bands and the LF sub-band, represent an obvious alternative of an image that has the same resolution as the input image (Fig. 3).
a computation unit configured to obtain a difference between high- frequency component sub-band data generated from the first image data by the decomposition unit and high-frequency component sub-band data generated from the second image data (HF residual, Fig. 1; The residual of each HF sub-band can be represented as: r(h) = x(h) - P(h) (x(ll)) equation (12), Section III C. PREDICTION OF HIGH FREQUENCY SUB-BANDS).
and an encoding unit configured to encode the low-frequency component sub-band data of the first image data and the difference in order to generate encoded data (Encoding LF sub-band and HF residuals, Fig. 1).  

Regarding claim 2, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches a quantization unit configured to quantize the difference, wherein the encoding unit encodes the quantized difference (Entropy coding the quantized HF residual, Fig. 1).  

Regarding claim 3, 
Yang teaches all the features of claim 2, as outlined above.
Yang further teaches quantizes the low-frequency component sub-band data of the first image data, and - 35 -10198433US01/P220-0690US the encoding unit encodes the quantized difference and the quantized low-frequency component sub-band data (Entropy coding the quantized HF residual and the LF sub-band, Fig. 1). 

Regarding claim 4, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches a quantization unit configured to quantize the low-frequency component sub-band data of the first image data, wherein the encoding unit encodes the quantized low-frequency component sub-band data of the first image data (Entropy coding the quantized HF residual and the LF sub-band, Fig. 1). 

Regarding claim 5, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches wherein a quantization parameter that is used for quantization of the low- frequency component sub-band data of the first image data differs according to setting of a compression rate (the quantization (see section III.E). The code that actually to be decoded at the decoder, with the bitrate. To better control the trade-off of reconstruction error and the bit rates, a rate-distortion optimization function (see section III.D and section III.F)).  

Regarding claim 6, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches wherein the generation unit generates the second image data from the low-frequency component sub-band data of the first image data, using a trained neural network (The HF prediction model. It is a network with three CNN layers to yield the HF prediction, and the three HF sub-bands are predicted respectively in three parallel branches). The predicted HF sub-bands and the LF sub-band, represent an obvious alternative of an image that has the same resolution as the input image (Fig. 3).

Regarding claim 7, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches wherein the encoding unit outputs information regarding a configuration of the neural network (The structure of the prediction network at the decoder is same as the one at the encoder, but without the mask network because all the predictions can be used for the HF reconstruction at the decoder side; Section III C. PREDICTION OF HIGH FREQUENCY SUB-BANDS) and the encoded data (Fig. 1).  

Regarding claim 8, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches the decomposition unit generates the low-frequency component - 36 -10198433US01/P220-0690US sub-band data and the high-frequency component sub-band data by applying two- dimensional discrete wavelet transform to image data, and the low-frequency component is an LL sub-band, and the high-frequency components are LH, HL, and HH sub-bands (The input image x is firstly decomposed into four sub-bands by discrete wavelet transform “DWT”, which produces one LF sub-band and three HF sub-bands; Section III A. FRAMEWORK).  

Regarding claim 10 is rejected under the same reasoning as claim 1, where the camera or the image sensor is well-known source of acquire raw/digital images.

Regarding claims 11-20 are rejected under the same reasoning as claims 1-8 and 10, where Yang teaches the encoder and the decoder (Fig. 1).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lefebvre et al. (US 20130064368 A1), hereinafter Lefebvre.
Regarding claim 9, 
Yang teaches all the features of claim 1, as outlined above.
Yang did not explicitly teach generating the low-frequency component sub-band data and the high-frequency component sub-band data by applying discrete cosine transform to image data, and the low-frequency component is a DC coefficient, and the high-frequency component is an AC coefficient.  
Lefebvre teaches generating the low-frequency component sub-band data and the high-frequency component sub-band data by applying discrete cosine transform to image data, and the low-frequency component is a DC coefficient, and the high-frequency component is an AC coefficient (…Direct Current, DC, coefficients in Discrete Cosine Transform, DCT, decomposition, or the low frequency layer in Discrete Wavelet Transform, DWT, decomposition), which allows the reconstruction of an intelligible, but low quality version of the original signal, and a second part that could be called the "enhancement" part (for example Alternating Current, AC, coefficients in DCT decomposition of an image, or high frequency layers in DWT), which allows the recovery of fine details of the image and reconstruction of a high quality version of the original signal [0005]) .  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Lefebvre to the teachings of Yang. The motivation for such an addition would be to present an obvious alternative of DWT generating sub-bands (Lefebvre [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419